UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
DAVID MORALES,                             )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )   Civil Action No. 08-1463 (PLF)
                                           )
LANDIS CONSTRUCTION CORP., et al.,         )
                                           )
            Defendants.                    )
__________________________________________)


                                             ORDER

               For the reasons set forth in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that plaintiff’s motion for summary judgment [13] is DENIED; it is

               FURTHER ORDERED that plaintiff’s motion for in camera inspection of

documents [14] is DENIED; it is

               FURTHER ORDERED that defendants’ motion to strike [19] is DENIED; it is

               FURTHER ORDERED that defendants’ motion for leave to file an amended

answer [16] is GRANTED; and it is

               FURTHER ORDERED that by June 25, 2010, the parties shall file a joint

statement regarding whether they prefer to be referred to the court-sponsored mediation program

or to a magistrate judge for settlement discussions.

               SO ORDERED.
                                                       /s/_________________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: June 4, 2010